Van Brunt, P. J.:
Assuming that the driver of the car was negligent in whipping his horses in going around a cnrye so as to Cause one of them to fall upon the ground and under the car, the question still remains whether such negligence in the operation’of the car and in the management of the horses was the proximate cause of the plaintiff’s injuries for which the defendant is legally liable.
In the disposition of this legal question we are not confronted with any serious conflict as to the facts. The fair inference therefrom is, that when the horse had fallen the front part of the dashboard of the car struck him and so held him that it was necessary, in order that he might get up, to push the car back and away from him, and that it was after this was done that, the horse’s feet being free, he kicked violently before rising, and in so kicking reached the plaintiff, who was on the front platform of the car, and, by striking his leg, inflicted the injuries of which complaint is made. Narrowed down, therefore, the legal question is whether or not the negligent operation of the car and management of the horses prior to the fall of the horse, was the proximate cause of the plaintiff’s injuries.
There are many cases in which this question of proximate cause has been considered, only a few of which will be noticed. (Lowery v. Manhattan Ry. Co., 99 N. Y. 158 ; Kerrigan v. Hart, 40 Hun, 389 ; Storey v. Mayor, 29 App. Div. 316 ; Laidlaw v. Sage, 158 N. Y. 73 ; Lewis v. Flint & Pere Marguette Ry. Co., 54 Mich. 55.) In the Lowery Case (supra) flre fell from the locomotive on defendant’s road upon a horse attached to a wagon in the street below and upon the hand of the driver. The horse became frightened and ran away and the driver attempted to drive him against the *230curbstone to arrest his progress. The wagon passed over the curbstone, threw the driver out, and the plaintiff, who was on the sidewalk, was run over and injured. It was therein said: “ It is difficult to disconnect the final injury from the primary cause, and say that the damages accruing are not the natural and necessary result of the original wrongful act. The defendant was chargeable with an unlawful act which inflicted an injury upon the driver and the horse in the first instance, and ultimately caused, the injury sustained by the plaintiff, The injury originally inflicted was in the nature of a trespass, and the result which followed was the natural consequence of the act. So long as the injury was chargeable to the original wrongful act of the defendant, it is not apparent, in view of the facts, how it can avoid responsibility. There was no such intervening human 'agency as would authorize the conclusion that it was the cause of the accident, and, therefore, it cannot be said that the damages were too remote.”
This is the case principally relied upon by the plaintiff, but we think in • the part of the Opinion from which we have quoted that the distinction between the two cases is clear. After the negligent act in permitting the coal to fall on the horse and before the injuries inflicted upon the plaintiff, there was no intervening agency. In <, the case at bar, however, we have the fact appearing that the natural and probable consequence of the driver’s negligence ended with the fall of the horse and the stopping of the car, up to which time the plaintiff was uninjured; and it was only because of another independent and subsequent cause which was neither the probable, natural or necessary consequence of the fall, namely, the kicking of _ the horse while the car was being pushed back and away from him so that he might rise, that the plaintiff was injured.
This court had occasion to examine the subject of proximate cause in. the case of Storey v. Mayor {supra) and as therein said: “ The rule causa próxima, non remota, spectatur is one difficult of application. In Parsons on Contracts .(7th ed. vol. 3, p. *179) it is said:' ‘ Every defendant shall be held liable for all' of those consequences which might have been foreseen and expected as the result of his conduct, but not for those which he could not have foreseen, and was, therefore, under no moral obligation to take into his consideration.’ The test given by that author is: ‘ Did the cause' alleged produce its *231effect without another cause intervening, or was it made operative only through and by means of this intervening cause ? ’ As said again in Bouvier’s Law Dictionary (Rawle’s Revision, vol. 1, p. 293): ‘ It is not merely distance of place or of causation that renders a cause remote. The cause nearest in. the order of causation without any efficient concurring cause to produce the result may be considered the direct cause. * * * Proximate cause, it may be generally stated, is such adequate and efficient cause as in the natural order of events, and under the particular circumstances surrounding the case, would necessarily produce the event, and this, having been discovered, is to be deemed the true cause, unless some new cause not incidental to, but independent of the first, shall be found to intervene between it and the first. * * ■* A,proximate cause must be the act or omission of a responsible human being, such as in ordinary natural sequence immediately results in the injury. (Whart. Neg. § 73.) It is a cause which, in natural sequence, undisturbed by any independent cause, produces the result complained of (160 Pa. 359*), and the result must be the natural and probable consequence, such as ought to have been foreseen as likely to flow from the act complained of. * * * If two causes operate at the same time to produce a result which might be produced by either, they are concurrent causes, and in such case each is a proximate cause, but if the two are successive and unrelated in their operation, one of them must be proximate and the other remote. (149 Pa. 222-†)
In Shearman & Redfield on Negligence (5th ed.), section 26, the rule is thus stated: “ The proximate cause of an event must be understood to be that which, in a natural and continuous sequence, unbroken by any new, independent cause, produces that event, and without which that event would not have occurred.” And in Laidlaw v. Sage (swpra) Judge Martin, delivering the opinion of the court, says (pp. 99, 100): “ As has been said in an anonymous article in the American Law Review: A proximate cause is one in which is involved the idea of necessity. It is one the connection between which and the effect is plain and intelligible; it is one which can be used as a term by which a proposition can be demonstrated, that *232is, one which can be reasoned from conclusively. A remote cause is one which is inconclusive in reasoning, because from it no certain conclusion can be legitimately drawn. In other words, a remote cause is a cause the connection between which and the effect is uncertain, vague or indeterminate. It does not contain in itself the ■ element of necessity between it and its, effect. From the remote cause the effect does not necessarily flow. ■ * * ' * This idea of necessity — the necessary connection between the cause and the effect — is the prime distinction between a proximate and a remote cause. The proximate cause being given, the effect must follow. But although the existence of the remote cause is necessary for the existence of thé effect (for unless there has been a remote cause there can be no effect), still the existence of the remote cause does not necessarily imply the existence of the effect. The remote cause being given, the effect may or may not follow.’ (4 Am. Law Review, 201, 205.) ”
It is unnecessary to quote further from the authorities nor can it be said that they are all to be reconciled, but we think the principle to be evolved from their consideration is that although a situation may be produced by negligence, it is only for injuries which probably, naturally or necessarily flow from such negligence, without the intervention of another and a distinct cause or agency, that the author of the negligence can be held liable, and this would exclude injuries resulting from another subsequent, different and independent cause. Applying this rule, we think the contention of the appellant is sound, that in the case at bar the kicking of the horse while the-car was being pushed from him was not a necessary natural or probable consequence of has having fallen. Were this to be expected or likely to happen, the plaintiff, having knowledge of the situation and the opportunity to reach a place of safety, would not have remained on the platform. We think the negligence alleged resulted and ended in causing the horse to fall and in stopping the car. It was an extraordinary occurrence that afterwards the horse should have kicked the plaintiff, who was standing upon the platform of the car. As said in Kerrigan v. Hart (supra), “ That such a thing is possible is proved by the happening of the accident, * * • * bu(¡ that such a thing was probable or likely to occur is absurd.” And as said also in the Storey *233Case (supra), from which we have already quoted: “We must be careful to avoid confusing two things which are separate and distinct, namely, that which causes the injury and that without which the injury would not have happened. * * * ‘If, after the cause in question has been in operation, some independent force comes in and produces an injury, not its natural or probable effect, the author of the cause is not responsible.’ ”
We do not think it can be held upon the facts here appearing that the negligent operation and management of the car' was the proximate cause of the plaintiff’s injury. There is no claim made that in the effort to extricate the horse after he had fallen, or in handling him so as to permit him to get upon his feet, there was any negligence for which the defendant would be liable ; but, as stated, the plaintiff’s contention is merely that the defendant, having been negligent in getting the horse into his prostrate position on the ground, it was liable for all injuries subsequently inflicted by the horse. As this contention, in our opinion, is not legally sound, we think it was the duty of the trial judge to grant the motion at the close of the case to dismiss the complaint, and that his refusal was error, for which this judgment and order must be reversed and a new trial ordered, with costs to the appellant to abide the event.
Ingraham and Hatch, JJ., concurred; Patterson, J., concurred in result. ■’
Judgment and order reversed and new trial ordered, with costs to appellant to abide event.

Behling v. Pipe Lines, 160 Penn. St. 359.


 Herr v. City of Lebanon.